
	
		I
		112th CONGRESS
		1st Session
		H. R. 1362
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Yoder introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure that members of the Armed Forces continue to
		  receive their pay and allowances despite a shutdown of the Federal Government
		  and in the event that the debt of the United States Government reaches the
		  statutory limit.
	
	
		1.Continuation of pay and
			 allowances for members of the Armed Forces
			(a)Continuation
			 during any Federal Government shutdownFrom amounts in the general fund of the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Defense (and the Secretary of Homeland Security in
			 the case of the Coast Guard) such amounts as are necessary to provide pay and
			 allowances to members of the Armed Forces, including reserve component members,
			 who perform active service during any funding gap during fiscal year 2011 when
			 interim or full-year appropriations for the personnel accounts of the Armed
			 Forces have not been enacted.
			(b)Continuation
			 despite reaching statutory debt limitMembers of the Armed Forces, including
			 reserve component members, shall continue to be paid their pay and allowances
			 even if the debt of the United States Government, as defined in section 3101 of
			 title 31, United States Code, reaches the statutory limit. The obligation of
			 the Secretary of Defense (and the Secretary of Homeland Security in the case of
			 the Coast Guard) to provide such pay and allowances shall take priority over
			 all other obligations incurred by the Government of the United States.
			
